   Case 1:21-cr-00136-AJT Document 41 Filed 06/15/21 Page 1 of 7 PageID#  80
                                                                       filed
                                                                                      JWOPI




                   IN THE UNITED STATES DISTRICT COURT FOR THE CLERK.
                              EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


 UNITED STATES OF AMERICA

         V.                                            No. l:21-cr-136


 JESUS FUNEZ FUENTES,
       a/k/a "Tony Rivera,"
       a/k/a "Pun,"

        Defendant.


                                    STATEMENT OF FACTS


       The United States and the defendant, JESUS FUNEZ FUENTES, agree that at trial, the

United States would have proven the following facts beyond a reasonable doubt with admissible

and credible evidence:


       1.      Beginning on or about August 4,2018, and continuing through on or about January

27, 2020, within the Eastern District of Virginia and elsewhere, the defendant, JESUS FUNEZ

FUENTES,did knowingly and unlawfully combine, conspire, agree, and confederate with Shelby

Lee Apperson ("Apperson") and Maria Antonia Lovos ("Lovos") to knowingly make false

statements and representations with respect to the information required to be kept in the records of

a licensed gun dealer in connection with the sale offirearms, and,in furtherance ofsaid conspiracy,

Apperson and Lovos falsely represented to various Federal Firearms Licensees located within the

Eastern District of Virginia and elsewhere that they were the actual transferees or buyers of sixty-

two (62)firearms that they were truly purchasing on behalf of the defendant, in violation of Title

18, United States Code, Section 924(a)(1)(A).
Case 1:21-cr-00136-AJT Document 41 Filed 06/15/21 Page 2 of 7 PageID# 81
Case 1:21-cr-00136-AJT Document 41 Filed 06/15/21 Page 3 of 7 PageID# 82
Case 1:21-cr-00136-AJT Document 41 Filed 06/15/21 Page 4 of 7 PageID# 83
Case 1:21-cr-00136-AJT Document 41 Filed 06/15/21 Page 5 of 7 PageID# 84
Case 1:21-cr-00136-AJT Document 41 Filed 06/15/21 Page 6 of 7 PageID# 85
Case 1:21-cr-00136-AJT Document 41 Filed 06/15/21 Page 7 of 7 PageID# 86
